ANSTEAD, Judge,
dissenting.
The intent of the overall scheme of section 893.135 was to provide strict mandatory sanctions for certain drug offenses and to provide only one way out: substantial assistance to the state attorney. I see no indication in the provisions of section 893.-135 that the legislature intended to exclude adjudication of guilt as one of the “mandatory” sanctions that could be waived if the substantial assistance provisions of section 893.135(3) are invoked by the state attorney. Although this case concerns the discretion of the trial court, the effect of our ruling is to actually handicap prosecutors who must make the difficult policy choice of suggesting leniency for a single known drug offender in exchange for landing more offenders whose involvement in drug trafficking may be even more serious. The prosecutor will now have one less carrot to offer a cooperating offender.